


109 HR 5822 IH: America's Opportunity Scholarships for

U.S. House of Representatives
2006-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5822
		IN THE HOUSE OF REPRESENTATIVES
		
			July 18, 2006
			Mr. Sam Johnson of
			 Texas introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To establish the America’s Opportunity Scholarships for
		  Kids Program.
	
	
		1.Short titleThis Act may be cited as the
			 America's Opportunity Scholarships for
			 Kids Act.
		2.PurposeIt is the purpose of this Act to support
			 local efforts to enable students from low-income families who attend a school
			 identified for restructuring under section 1116(b)(8) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6316(b)(8))—
			(1)to attend a private elementary school or
			 secondary school, or a public elementary school or secondary school outside the
			 student’s home school district, including a public charter school; or
			(2)to receive intensive, sustained
			 supplemental educational services.
			3.DefinitionsIn this Act:
			(1)Elementary
			 school; local educational agency; secondary school; secretary; state
			 educational agencyThe terms elementary school,
			 local educational agency, secondary school,
			 Secretary, and State educational agency have the
			 meanings given the terms in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).
			(2)Eligible
			 entityThe term eligible entity means—
				(A)a local
			 educational agency;
				(B)a State
			 educational agency; or
				(C)a nonprofit
			 organization or a consortium of nonprofit organizations.
				(3)Eligible
			 studentThe term eligible student means a student
			 from a low-income family who—
				(A)with respect to a
			 school identified for restructuring under section 1116(b)(8) of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 6316(b)(8))—
					(i)is
			 eligible to enroll in the beginning grade of the school;
					(ii)except as
			 provided in subparagraph (C), attended the school for the entire school year
			 preceding the identification;
					(iii)in
			 the case of a student who transfers to the school to attend any grade beyond
			 the beginning grade of the school, attends the school for the remainder of the
			 school year in which the transfer occurs; or
					(iv)received a
			 scholarship under this Act in a preceding school year due to such
			 identification; or
					(B)is a sibling of a
			 student described in any 1 of clauses (i) through (iv) of subparagraph
			 (A).
				(4)Low-income
			 familyThe term low-income family means a family
			 whose income does not exceed 185 percent of the poverty line, except that in
			 the case of a student participating in a project under this Act for a second or
			 any succeeding school year the term includes a family whose income does not
			 exceed 220 percent of the poverty line.
			(5)Poverty
			 lineThe term poverty line means the income official
			 poverty line (as defined by the Office of Management and Budget, and revised
			 annually in accordance with section 673(2) of the Community Services Block
			 Grant Act (42 U.S.C. 9902(2)) applicable to a family of the size
			 involved.
			(6)Private
			 providerThe term private provider means a nonprofit
			 or for-profit private provider of supplemental educational services described
			 in section 1116(e)(1) of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6316(e)(1)) that is on the updated list of approved providers maintained
			 by the State educational agency under section 1116(e)(4)(C) of such Act (20
			 U.S.C. 6316(e)(4)(C)).
			(7)Supplemental
			 educational servicesThe term supplemental educational
			 services has the meaning given the term in section 1116(e)(12)(C) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6316(e)(12)(C)).
			4.Program
			 authorized
			(a)Authority
				(1)In
			 generalSubject to paragraph (2) and from amounts appropriated
			 under section 6 for a fiscal year, the Secretary shall award grants, on a
			 competitive basis, to eligible entities to support projects that
			 provide—
					(A)scholarships to
			 enable eligible students to attend—
						(i)the
			 private elementary school or secondary school of their parent's choice;
			 or
						(ii)a
			 public elementary school or secondary school of their parents' choice outside
			 of the eligible student’s home school district, consistent with State law;
			 or
						(B)eligible students
			 with intensive, sustained supplemental educational services on an annual
			 basis.
					(2)Scholarship
			 duration ruleEach eligible entity that receives a grant under
			 this Act shall only award a scholarship under this Act to an eligible student
			 for—
					(A)(i)in the case of an
			 eligible student described in section 3(3)(A), the first school year for which
			 the eligible student is eligible to receive the scholarship with respect to a
			 school identified for restructuring under section 1116(b)(8) of the Elementary
			 and Secondary Education Act of 1965; and
						(ii)in the case of an eligible student
			 described in section 3(3)(B), the first school year taught at the school so
			 identified; and
						(B)each subsequent
			 school year through the school year applicable to the final grade taught at the
			 school so identified.
					(b)Duration of
			 grantsThe Secretary may award grants under this Act for a period
			 of not more than 5 years.
			(c)PrioritiesIn
			 awarding grants under this Act, the Secretary shall give priority to eligible
			 entities that—
				(1)propose to serve
			 eligible students in a local educational agency with a large number or
			 percentage of schools identified for restructuring under section 1116(b)(8) of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6316(b)(8));
				(2)possess the
			 knowledge and capacity to inform parents of eligible students, in urban,
			 suburban, and rural areas, about public and private elementary school and
			 secondary school options; and
				(3)will augment the
			 scholarships provided to eligible students under this Act in order to help
			 ensure that parents can afford the cost (including tuition, fees, and necessary
			 transportation expenses) of the schools the parents choose to have their
			 children attend under this Act.
				(d)Application
			 requirements
				(1)In
			 generalTo be considered for a grant under this Act, an eligible
			 entity shall submit an application to the Secretary at such time, in such
			 manner, and containing such information as the Secretary may reasonably
			 require.
				(2)ContentsThe
			 application shall, at a minimum, include a description of—
					(A)the eligible
			 entity’s plan for—
						(i)recruiting private
			 schools, local educational agencies, charter schools, and private providers, to
			 participate in the project in order to meet eligible student demand for private
			 and public school admission and supplemental educational services; and
						(ii)ensuring that
			 participating schools that enroll eligible students receiving scholarships
			 under this Act, and private providers participating in the project, will meet
			 the applicable requirements of the project;
						(B)each school
			 identified for restructuring that will be served under the project,
			 including—
						(i)the
			 name of each such school; and
						(ii)such demographic
			 and socioeconomic information as the Secretary may require;
						(C)how the eligible
			 entity will work with the identified schools and the local educational agency
			 to identify the parents of eligible students (including through contracts or
			 cooperative agreements with the public school or local educational agency)
			 consistent with the requirements of the Family Educational Rights and Privacy
			 Act of 1974 (20 U.S.C. 1232g);
					(D)how the eligible
			 entity will structure the project in a manner that permits eligible students to
			 participate in the second and succeeding school years of the project if the
			 schools the eligible students attend with scholarship assistance under this Act
			 are subsequently identified for restructuring under section 1116(b)(8) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316(b)(8));
					(E)how the eligible
			 entity will use funds received under this Act;
					(F)how the eligible
			 entity will ensure that if more eligible students seek admission to the project
			 than the project can accommodate, the eligible students will be selected
			 through a random selection process;
					(G)how the eligible
			 entity will notify parents of eligible students of the expanded choice
			 opportunities provided under the project and how the eligible entity will
			 provide parents with sufficient information to enable the parents to make an
			 informed decision;
					(H)how the eligible
			 entity will ensure that the schools receiving eligible students under the grant
			 are financially responsible and will use the grant funds received under this
			 Act effectively;
					(I)how the eligible
			 entity will prioritize between providing scholarships and providing sustained,
			 intensive supplemental educational services, including the timing and duration
			 of offering the opportunity for parents to determine which provision the
			 parents prefer; and
					(J)how the eligible
			 entity will address the renewal of support for participating eligible students,
			 including continued eligibility.
					(e)Uses of
			 funds
				(1)In
			 generalEach eligible entity that receives a grant under this Act
			 may—
					(A)reserve not more
			 than 5 percent of the grant funds for administrative expenses, including costs
			 associated with recruiting and selecting eligible students, private schools,
			 and private providers, to participate in the project;
					(B)only for the first
			 year for which grant funds are received under this Act, reserve not more than 5
			 percent of the grant funds (in addition to the funds reserved under
			 subparagraph (A)), for initial implementation expenses, including costs
			 associated with outreach, providing information to parents and school
			 officials, and other administrative expenses;
					(C)use the grant
			 funds to provide scholarships to eligible students to pay for the cost,
			 including tuition, fees, and necessary transportation expenses, to attend the
			 private school of their parents' choice or a public elementary school or
			 secondary school of their parents' choice outside of the eligible students’
			 home school district (consistent with State law), except that the scholarship
			 shall not exceed $4,000 per student per school year; and
					(D)use the grant
			 funds to pay the costs, including reasonable transportation costs, of
			 supplemental educational services (including summer school or after-school
			 programs) provided by a private provider to eligible students, except that the
			 costs shall not exceed $3,000 per student, per school year.
					(2)Funding
			 orderEach eligible entity that receives a grant under this Act
			 shall—
					(A)first fund
			 scholarships for eligible students to attend the private school of their
			 parents' choice or a public elementary school or secondary school of their
			 parents' choice outside of the eligible students’ home school district
			 (consistent with State law); and
					(B)use any remaining
			 grant funds to provide eligible students with access to supplemental
			 educational services.
					(3)PaymentEach
			 eligible entity that receives a grant under this Act shall make scholarship
			 payments under this Act to the parent of the eligible student participating in
			 the project, in a manner that ensures that the payments will be used only for
			 the payment of tuition, fees, and necessary transportation expenses, in
			 accordance with this Act.
				(f)ProhibitionA
			 student who receives supplemental educational services under this Act shall not
			 be eligible to receive other such services under section 1116(e) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316(e)).
			(g)Project
			 performanceEach eligible entity receiving a grant under this Act
			 shall prepare and submit to the Secretary a final report on the results of the
			 project assisted under this Act that contains such information as the Secretary
			 may require. At a minimum, the report shall include information on the academic
			 achievement of students receiving scholarships and supplemental educational
			 services under the project.
			(h)Performance
			 informationEach eligible entity that receives a grant under this
			 Act shall collect and report such performance information as the Secretary may
			 require for the national evaluation conducted under subsection (i).
			(i)National
			 evaluationFrom the amount made available for any fiscal year
			 under section 6, the Secretary shall reserve such sums as may be necessary to
			 conduct an independent evaluation, by grant or by contract, of the program
			 carried out under this Act, which shall include an assessment of the impact of
			 the program on student achievement. The Secretary shall report the results of
			 the evaluation to the appropriate committees of Congress.
			5.Nondiscrimination
			(a)In
			 generalAn eligible entity or
			 a school participating in a project under this Act shall not discriminate
			 against an individual participant in, or an individual applicant to participate
			 in, the project on the basis of race, color, religion, sex, or national
			 origin.
			(b)Applicability
			 and single-sex schools, classes, or activities
				(1)In
			 generalNotwithstanding any other provision of law, the
			 prohibition of sex discrimination described in subsection (a) shall not apply
			 to a school described in subsection (a) that is operated by, supervised by,
			 controlled by, or connected to, a religious organization, to the extent that
			 the application of subsection (a) is inconsistent with the religious tenets or
			 beliefs of the organization.
				(2)Parental
			 choiceNotwithstanding subsection (a) or any other provision of
			 law, a parent may choose to enroll a child in, and a school may offer, a
			 single-sex school, class, or activity under a project funded under this
			 Act.
				(3)NeutralitySection
			 909 of the Education Amendments of 1972 (20 U.S.C. 1688) shall apply to this
			 Act.
				(c)Children with
			 disabilitiesNothing in this Act may be construed to alter or
			 modify the requirements of the Individuals with Disabilities Education Act (20
			 U.S.C. 1400 et seq.).
			(d)Religiously
			 affiliated schools
				(1)In
			 generalNotwithstanding any other provision of law, a school
			 described in subsection (a) that is operated by, supervised by, controlled by,
			 or connected to, a religious organization may exercise, in matters of
			 employment, the school's rights consistent with title VII of the Civil Rights
			 Act of 1964 (42 U.S.C. 2000e et seq.), including the exemptions in that
			 title.
				(2)Special
			 ruleNotwithstanding any other provision of law, if a school
			 described in subsection (a) receives funds made available under this Act for an
			 eligible student as a result of a choice made by the student's parent, the
			 receipt of the funds shall not, consistent with the first amendment of the
			 Constitution—
					(A)necessitate any
			 change in the school's teaching mission;
					(B)require the school
			 to remove any religious art, icon, scripture, or other symbol; or
					(C)preclude the
			 school from retaining a religious term in its name, selecting its board members
			 on a religious basis, or including a religious reference in its mission
			 statement or another chartering or governing document.
					(e)Rules of
			 constructionFor purposes of Federal law, a scholarship provided
			 under this Act to a student shall be considered to be assistance to the parent
			 of the student and shall not be considered to be assistance to the school that
			 enrolls the student. The amount of any scholarship (or other form of support
			 for the provision of supplemental educational services) provided to a parent of
			 an eligible student under this Act shall not be treated as income of a parent
			 of the eligible student for purposes of Federal tax laws or for purposes of
			 determining eligibility for any other Federal program, other than the program
			 carried out under this Act.
			6.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act $100,000,000 for fiscal
			 year 2007 and such sums as may be necessary for each of the 4 succeeding fiscal
			 years.
		
